


Exhibit 10.71

 

[g113742kgi001.jpg]

 

Formerly GT Equipment Technologies, Inc.

 

 

 

 

Innovative Photovoltaic

Manufacturing Solutions

 

 

GT Solar Incorporated

243 Daniel Webster Highway

Merrimack, NH 03054, U.S.A.

Phone:  +1 603 883 5200

Fax:      +1 603 595 6993

e-Mail:  info@gtsolar.com

Web:     www.gtsolar.com

 

January 28, 2008

 

Mr. Richard Johnson

53 Jefferson Road

Franklin, MA 02038

 

Dear Richard:

 

We are pleased to offer you a position at GT Solar Incorporated as Vice
President Finance & Corporate Controller.  In this role you will report directly
to me.  Terms of this offer shall include the following:

 

·                  Base Compensation: $235,000 per annum paid proportionately on
a bi-weekly basis.

 

·                  Management Incentive Plan (MIP): As a member of the senior
management team, you shall be eligible to participate in the GT Solar
Incorporated Management Incentive Plan (MIP).  Your annual target bonus shall be
25% of your base salary at 100% of plan objectives.   The plan for FY 2008
maintains an upside potential of up to 3x target bonus for performance that
exceeds plan targets.  Bonus criteria shall be comprised of a combination of
corporate EBITDA targets and Individual / Functional plan objectives.  A draft
copy of the MIP plan is included for your preliminary review.  Please note that
the incentive plan and its associated terms and conditions shall be pro-rated
for partial year participation FY 2008 and are subject to change in the future
at the discretion of the Compensation Committee of the GT Solar Board of
Directors.

 

·                  Stock Option: You shall receive an option to purchase shares
of common stock of the company.  The number of shares of common stock underlying
the option shall be 10,000 by the per share stock option exercise price.  The
per share stock option exercise price shall be determined by the board of
directors following completion of a company valuation by an independent third
party and shall be no less than the fair market value per share of the common
stock on the grant date.  The option will vest for only so long as you are
employed by the company.  The shares underlying the option shall vest according
to the following schedule: 25% of the shares shall vest on the one year
anniversary of the grant, followed by vesting of 1/48th of the shares per month
during the next 36 months.

 

·                  Signing Bonus: The Company shall provide you with a sign-on
bonus in the amount of $25,000.  The signing bonus shall be payable on the
payroll following your start date and shall be paid gross less applicable taxes.

 

·                  Bonus Reimbursement: The Company acknowledges the possibility
that you may forego a bonus with your current employer in accepting employment
at this time with GT Solar.  Accordingly, GT Solar shall provide you with a
one-time reimbursement of up to $250,000 gross less applicable taxes for
estimated bonus foregone associated with your acceptance of employment at GT
Solar.   In conjunction with this provision, any bonus deemed earned and payable
to you by your current employer shall serve to reduce the actual bonus
reimbursement paid to you by GT Solar Incorporated.   The bonus reimbursement
shall be considered recoverable on a pro-rata basis during the first 12 months
of your employment in the event that you voluntarily resign from GT Solar
Incorporated during your first year of employment.

 

·                  Non-Competition, Non-Solicitation & Non-Disclosure:
Acceptance of employment with GT Solar International, Inc. is contingent upon
your execution of a non-compete, non-solicitation and non-disclosure agreement. 
Details of this agreement shall be included in an Employment Agreement that
shall contain all provisions governing your employment with GT Solar
Incorporated.   For summary purposes, both the non-competition and
non-solicitation provisions shall remain in effect one year post-termination
from employment with GT Solar Incorporated shall survive indefinitely
post-employment.

 

·                  Paid Time Off — At present time, you will be eligible to
receive paid time off annually in the amount of 3 weeks for purposes of vacation
and 6 days related to illness.  The company also maintains 11 paid holidays
annually.  Vacation pay is an accrued benefit.  A summary of benefits available
is attached for your preliminary review.

 

Turnkey Production Lines

 

Individual Equipment

GTs-WAFFABTM

 

GT-DSS240TM DSS Furnace

GTs-CELFABTM

 

GT-ATLAS TM Tabber/Stringer

GTs-MODFABTM

 

GT-CTX 2400TM Cell Tester

 

 

GT-PVSCAN 8000 Optical Characterization

 

 

More ... www.gtsolar.com

 

1

--------------------------------------------------------------------------------


 

As a condition of employment, you are required to show proof of citizenship,
permanent residency in the U.S., or authorization to work in the U.S. within
three business days of your date of hire.  Please note that this letter should
not be construed as an employment contract between you and the Company.  All
employees at GT Solar Incorporated are considered employees at-will.

 

Richard, we are truly excited about the prospect of your joining the team at GT
Solar Incorporated.  We are confident that you will find your association with
the company both challenging and rewarding.   Please feel free to contact me at
603-681-3805 to discuss at your earliest convenience.

 

 

Warmest regards,

Agreed and acknowledged:

 

 

 

 

Robert Woodbury

 

 

 

Chief Financial Officer

Richard E. Johnson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

(Date)

 

2

--------------------------------------------------------------------------------
